DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6- 9, 10, 12 -20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feng et al US 9397450 in view of Sommers et al (US 2011/0097933) or  Eakins et al(US 8197264)

Claim(s) 11, 5, 7, 8  is/are rejected under 35 U.S.C. 103 as being unpatentable over Feng et al US 9397450 in view of Sommers et al (US 2011/0097933) and further in view of Rahulje et al (US 10,559,915 

With regard to claims 1 ,11,15, Feng et al  disclose  (Fig. 1-6) an electrical connector, comprising: 
a housing (110)defining an inner receiving area, and the housing  having opposite first and second ends, the first end having an interface opening for receiving a mating connector (104) ; a contact subassembly received in the inner receiving area of the housing, the contact subassembly including, a plurality of interface contacts (134), each of the plurality of interface contacts has a free end and an engagement end, and the free ends are configured to mate with corresponding contacts of the mating connector, a plurality of board termination contacts (138) , each of the plurality of board termination contacts has an engagement is end and a surface mount tail end, and an internal circuit board (132) having a supporting surface, wherein the plurality of interface contacts (134) and the plurality of board termination contacts (138) are mounted to the supporting surface of the internal circuit board with the  engagement ends of the plurality of interface contacts and the plurality of board termination contacts (138) being coupled to the internal circuit board (132), thereby electrically connecting the plurality of interface contacts and the plurality of board termination contacts through the internal circuit board,
With regard to claims 1 , 11, 15 ,  Sommers et al disclose surface mounted connector (20) with the plurality of board termination contacts G15 with mount tail ends 40, each of the surface mount tail ends of the plurality of board termination contacts G15 has a bent portion (Fig. 5, 6)  that defines a mounting surface configured to be surface mounted to a mounting face of a main circuit board (26), to establish an electrical connection  (by reflow soldering) between the plurality of board termination contacts and the main circuit board (26). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide use SMT technology for a attachments contacts to main board Cheng et al, as taught by  Sommers et al , to make connections for contacts with a small pitch  where thru-hole configurations are no applicable  
With regard to claims 11, 5,  Rahulje et al  et al disclose an internal circuit board (130) with capacitive compensation circuits (150) The capacitive compensation circuitry is used to shift the phase of the differential contact pairs.
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide Cheng et al internal board with compensation circuitry, as taught by  Rahuje et al , to make the contacts  less prone to crosstalk between the adjacent contact pairs.

With regard to claims 2, Feng et al -Sommers et al  disclose (Sommers et al, Fig. 4)  the mounting surface of each of the surface mount tails ends of the plurality of termination contacts is configured to abut the mounting face of the main circuit board. (26)
With regard to claims 3, 13, Feng et al -Sommers et al  disclose (Sommers et al, Fig. 4)  the each of the mounting surfaces is substantially fiat and the mounting face of the main circuit board is substantially flat.
With regard to claims 4, Feng et al -Sommers et al  disclose (Sommers et al, Fig. 4)  the the mounting surfaces of the plurality of board termination contacts (G15) are soldered to the mounting face of the main circuit board.
With regard to claims 6, 12Feng et al -Eakins et al  disclose (Eakins et al, Fig. 3)  that  the bent portions (38) of the plurality of board termination contacts generally form a right angle.
With regard to claims 7, Eakins et al  disclose  (Fig. 5) the plurality of interface contacts (142)are supported by a  front dielectric insert  (140) and the plurality of board termination contacts are supported by a rear dielectric insert  (141) )separate from  the front dielectric insert.
With regard to claims 8, Eakins et al  disclose  (Fig. 5) each of the front and rear dielectric inserts has a locating post configured for insertion in a corresponding hole of the internal circuit board.
With regard to claims 9, 14 Feng et al -Sommers et al  disclose (Feng  et al, Fig. 3)  the the engagement ends of the plurality of interface contacts  (134) and board termination contacts (138) are soldered to the internal circuit board (132).
With regard to claims 10,  Feng et al -Sommers et al  disclose (Feng et al, Fig. 4)  the a shield (110)covering the housing (100), the shield being electrically connected to the main circuit board via a tab extending outwardly from the shield.


Regarding to claims 15-20, the method steps are necessitated by the device structure as it is shown in claims 1-14 above

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER D GILMAN whose telephone number is (571)272-2004. The examiner can normally be reached 8:30 A.m. - 6:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah RIyami can be reached on 571 270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER GILMAN/Primary Examiner, Art Unit 2831                                                                                                                                                                                                        									11/28/22